United States Court of Appeals
                                For the Eighth Circuit
                            ___________________________

                                    No. 14-2918
                            ___________________________

                                 United States of America

                            lllllllllllllllllllll Plaintiff - Appellee

                                               v.

                                     Antonio M. Taylor

                          lllllllllllllllllllll Defendant - Appellant
                                          ____________

                        Appeal from United States District Court
                   for the Western District of Missouri - Kansas City
                                    ____________

                                 Submitted: May 29, 2015
                                   Filed: June 3, 2015
                                     [Unpublished]
                                     ____________

Before SHEPHERD, BYE, and KELLY, Circuit Judges.
                           ____________

PER CURIAM.

       A jury found Antonio Taylor guilty of nine drug and firearm offenses--three counts
each of possessing with intent to distribute controlled substances, possessing a firearm in
furtherance of a drug-trafficking crime, and being a felon in possession of a firearm, for acts
committed on March 7, June 5, and July 2, 2012. The district court1 thereafter sentenced
Taylor to concurrent terms of 60 months in prison on the six drug-trafficking and
felon-in-possession offenses, and consecutive prison terms of 60 months, 300 months,
and 300 months on his three convictions for possessing firearms in furtherance of the
drug-trafficking crime offenses, as required by 18 U.S.C. § 924(c)(1), for a total of 720
months in prison, to be followed by a total of 5 years of supervised release. Taylor
appeals, and has been granted leave to proceed pro se. Having carefully considered
the arguments in Taylor’s briefs, we conclude that each of them fails, as explained
below.

       Viewing the evidence in the light most favorable to the jury’s verdict, resolving
any conflicts in the government’s favor, and accepting all reasonable inferences that
support the verdict, we conclude that the testimony and physical evidence obtained
by law enforcement officials who arrested or attempted to arrest Taylor on the dates
in question constitute sufficient evidence supporting all of Taylor’s convictions. See
United States v. Shaw, 751 F.3d 918, 921–22 (8th Cir. 2014). We also find no abuse
of the district court’s discretion with regard to jury instructions, see United States v.
Chatmon, 742 F.3d 350, 354 (8th Cir. 2014); no error in the court’s rejection of
Taylor’s general challenge to the racial composition of the jury panel as he has
presented no evidence of a default in the selection process, see United States v.
Jefferson, 725 F.3d 829, 835 (8th Cir. 2013), cert. denied, 134 S. Ct. 1954 (2014); and
no violation of Alleyne v. United States, 133 S. Ct. 2151 (2013), or Apprendi v. New
Jersey, 530 U.S. 466 (2000), in the imposition of the statutorily required consecutive
sentences for second and subsequent section 924(c) convictions, see United States v.
Hunter, 770 F.3d 740, 745–46 (8th Cir. 2014), cert. denied, 2015 WL 1699131 (U.S.
May 18, 2015) (No. 14-9331). In addition, Taylor explicitly waived his right to
request a different judge, see United States v. Olano, 507 U.S. 725, 733 (1993), and


      1
        The Honorable Beth Phillips, United States District Judge for the Western
District of Missouri.

                                          -2-
his ineffective-assistance claims are best left for possible proceedings under 28 U.S.C.
§ 2255, see United States v. Hughes, 330 F.3d 1068, 1069 (8th Cir. 2003). The
judgment is affirmed.
                        ______________________________




                                          -3-